Exhibit 10.62

EXECUTION

AMENDMENT NUMBER TWO

to the

MASTER REPURCHASE AGREEMENT

Dated as of May 24, 2012,

among

PENNYMAC CORP.,

PENNYMAC LOAN SERVICES, LLC

and

CITIBANK, N.A.

This AMENDMENT NUMBER TWO (this “Amendment Number Two”) is made this 13th day of
November, 2012, among PENNYMAC CORP. (“Seller”), PENNYMAC LOAN SERVICES, LLC
(“Servicer”) and CITIBANK, N.A. (“Buyer”), to the Master Repurchase Agreement,
dated as of May 24, 2012, among Seller, Servicer and Buyer, as such agreement
may be amended from time to time (the “Agreement”). Capitalized terms used but
not otherwise defined herein shall have the meanings assigned to such terms in
the Agreement.

RECITALS

WHEREAS, Seller and Buyer have agreed to temporarily increase the Committed
Amount under the Agreement, as more specifically set forth herein; and

WHEREAS, as of the date hereof, Seller represents to Buyer that Seller is in
full compliance with all of the terms and conditions of the Agreement and each
other Program Document and no Default or Event of Default has occurred and is
continuing under the Agreement or any other Program Document.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and for the mutual covenants herein contained,
the parties hereto hereby agree as follows:

SECTION 1. Amendment. (a) Effective as of November 13, 2012, Section 2 of the
Agreement is hereby amended by deleting the definition of “Committed Amount” in
its entirety and replacing it with the following:

“Committed Amount” shall mean (i) from November 13, 2012 until November 19,
2012, $600,000,000 and (ii) at all times thereafter, $350,000,000.

SECTION 2. Fees and Expenses. Seller agrees to pay to Buyer all reasonable out
of pocket costs and expenses incurred by Buyer in connection with this Amendment
Number Two (including any Commitment Fee due an payable, all reasonable fees and
out of pocket costs and expenses of the Buyer’s legal counsel) in accordance
with Sections 23 and 25 of the Agreement.

SECTION 3. Representations. Seller hereby represents to Buyer that as of the
date hereof, Seller is in full compliance with all of the terms and conditions
of the Agreement and each other Program Document and no Default or Event of
Default has occurred and is continuing under the Agreement or any other Program
Document.

SECTION 4. Binding Effect; Governing Law. This Amendment Number Two shall be
binding and inure to the benefit of the parties hereto and their respective
successors and permitted assigns. THIS AMENDMENT NUMBER TWO SHALL BE CONSTRUED
IN ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK, WITHOUT
GIVING EFFECT TO THE CONFLICT OF LAWS PRINCIPLES THEREOF (EXCEPT FOR SECTION
5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW).



--------------------------------------------------------------------------------

SECTION 5. Counterparts. This Amendment Number Two may be executed by each of
the parties hereto on any number of separate counterparts, each of which shall
be an original and all of which taken together shall constitute one and the same
instrument.

SECTION 6. Limited Effect. Except as amended hereby, the Agreement shall
continue in full force and effect in accordance with its terms. Reference to
this Amendment Number Two need not be made in the Agreement or any other
instrument or document executed in connection therewith, or in any certificate,
letter or communication issued or made pursuant to, or with respect to, the
Agreement, any reference in any of such items to the Agreement being sufficient
to refer to the Agreement as amended hereby.

[Signature Page Follows]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Seller, Servicer and Buyer have caused this Amendment Number
Two to be executed and delivered by their duly authorized officers as of the day
and year first above written.

 

PENNYMAC CORP. (Seller) By:  

/s/ Pamela K. Marsh

Name:   Pamela K. Marsh Title:   Managing Director, Treasurer PENNYMAC LOAN
SERVICES, LLC, (Servicer) By:  

/s/ Pamela K. Marsh

Name:   Pamela K. Marsh Title:   Managing Director, Treasurer CITIBANK, N.A.
(Buyer) By:  

/s/ Susan Mills

Name:   Susan Mills Title:   Vice President, Citibank, N.A.